Robinson, J.
On the third day of January, 1887, plaintiff obtained a judgment in justice’s court against defendant J. H. Lawrence, for the sum of $182.07 and costs. A transcript thereof was filed on the same day in the office of the clerk of the district court of Lyon county. An execution was issued thereon by the clerk of the district court, and returned unsatisfied. On the seventeenth day of February, 1887, a deed was executed to defendant Hannah L. Lawrence, conveying an eighty-acre tract of land. Appellant seeks to have that land subjected to the payment of his judgment.
I. Appellant claims that the land in controversy was purchased with money which belonged to defendant J. H. Lawrence, and that the title thereto was taken in *612the name of his wife and co-defendant, Hannah L. Lawrence, for the purpose of hindering, delaying and defrauding his creditors, and that his wife participated in the fraud.
The material facts appear to be as follows : In the spring of 1883, defendants purchased a farm in Lyon county, for which they paid the sum of twenty-four hundred dollars, of which one thousand dollars was paid by the wife with money which belonged to her. The title was taken in the name of the husband. On the eighth day of September, 1886, the husband entered into an agreement with one Y. T. Reynolds for the sale of the farm for the sum of four thousand dollars, stipulating that two hundred dollars thereof should be paid on the first day of the next month, eighteen hundred dollars on the first day of March, 1887, and the remainder by the assuming and paying by Reynolds of a mortgage on the farm of two thousand dollars. A deed was to be made on the payment of the eighteen hundred dollars, March 1, 1887, and Reynolds was to pay the interest on the mortgage debt from that date. On the twenty-second of December, 1886, plaintiff commenced the action in which the judgment in controversy was rendered on a note given by J. H. Lawrence on the first day of July, 1884. Service of the original notice was acknowledged by Lawrence on the day the action was commenced. On the twenty-fourth day of December, 1886, defendants executed a deed for their farm to Y. T. Reynolds, without his knowledge, and caused it to recorded. It was afterwards accepted by the grantee, and full payment for the farm was made by him on the fourteenth day of February, 1887. A portion of the money so paid was used by Hannah L. Lawrence in paying for the land in controversy.
There is some ground for believing that the making and recording of the deed to Reynolds was fraudulent on the part of the husband, but we are of the opinion that fraud on the part of the wife has not been shown, and that she is entitled to the land for which she holds *613a deed, as against the plaintiff. When the agreement for the sale of the farm to Reynolds was made, she had no knowledge of the claim of plaintiff, nor did she know of it until after Reynolds had made full payment. She did not know that her husband was insolvent. After the Reynolds agreement was made, she commenced negotiations for the land in question; and on the first day of October, 1886, entered into a contract for its purchase, and paid thereon the sum of fifty dollars. Even had she known of plaintiff’s claim when his action was commenced, she would have been authorized to protect her interest in the land conveyed, provided that in so doing she acted in good faith, and without any intent to defraud the plaintiff. The evidence fails to show that she participated in the alleged fraud of her husband.
II. It is claimed that Mrs. Lawrence paid her money in the purchase of the farm without any. agreement that it should be refunded to her, and, therefore, that she cannot now claim it, nor the proceeds thereof, as against her husband’s creditors. But the evidence satisfies us that she never intended to relinquish her right to the money, nor to the property in which it w7as invested, and that her right to it, and to its proceeds, was at all times recognized by her husband.. The judgment of the district court is Aeeirmed.